   Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 1 of 6 PageID #: 1




MRM:MEF
F. #2021R00288

UNITED STATES DISTRICT COURT                                21-MJ-357
EASTERN DISTRICT OF NEW YORK
---------------------------X                           TO BE FILED UNDER SEAL

UNITED STATES OF AMERICA                               COMPLAINT

           - against -                                 (18 U.S.C. § 2252(a)(4)(B))

DAVID CORWIN,

                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              DANIEL FANDREY, being duly sworn, deposes and states that he is a Task

Force Officer with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

              On or about March 18, 2021, within the Eastern District of New York, the

defendant DAVID CORWIN did knowingly and intentionally possess matter containing one

or more visual depictions, to wit: images in digital files contained within an electronic device

obtained from the defendant at his residence in Greenport, New York, and which visual

depictions had been mailed, and shipped and transported in, and using a means and facility

of, interstate and foreign commerce, and which were produced using materials which had

been mailed, and so shipped and transported, by any means, including by computer, the

production of such visual depictions having involved the use of one or more minors engaging

in sexually explicit conduct, and such visual depictions were of such conduct.

              (Title 18, United States Code, Section 2252(a)(4)(B)).
   Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 2 of 6 PageID #: 2

                                                                                                2

               The source of your deponent’s information and the grounds for his/her belief

are as follows:1

               1.       I am a Task Force Officer with the Federal Bureau of Investigation

(“FBI”) and a Detective with the Suffolk County Police Department. I have been employed

as a Task Force Officer since 2017, as a Detective since 2016 and as a Police Officer since

2007. I am currently assigned to the Child Exploitation and Human Trafficking Task Force

(the “Task Force”). The Task Force investigates individuals suspected of being involved in

the online sexual exploitation of children. While on the Task Force, I have investigated

federal criminal violations related to high technology or cybercrime, child exploitation and

child pornography. As part of my duties, I investigate violations relating to child

exploitation and child pornography, including violations pertaining to the production,

possession, distribution, and receipt of child pornography as well as the transportation of

minors and interstate travel to engage in illicit sexual conduct, in violation of Title 18, United

States Code, Sections 2251, 2252, 2252A, and 2423. I have received training in the area of

child pornography and child exploitation, and I have had the opportunity to observe and

review numerous examples of child pornography (as defined below) in all forms of media,

including computer media. As a Task Force Officer, I am authorized to investigate

violations of the laws of the United States and to execute warrants issued under the authority

of the United States.




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 3 of 6 PageID #: 3

                                                                                             3

               2.     I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file, including the

defendant’s criminal history record; and from reports of other law enforcement officers

involved in the investigation.

               3.     In or around August 2019, the FBI received information from a foreign

law enforcement agency regarding an internet user, who, on or about April 27, 2019, utilized

the IP Address 69.124.30.198 to access a website on the dark web that was called “Hurt

Meh.” This site is known by law enforcement to host child pornography.

               4.     Based on a review of records received pursuant to a subpoena from

Optimum Online, the IP address 69.124.30.198 is registered to the account of DAVID

CORWIN, at an address in Greenport, NY 11944 (the “Residence”).

               5.     On March 18, 2021, I went with my partner, FBI Special Agent

Michelle Groff, to the Residence to investigate the aforementioned information. At

approximately 11:45 a.m., we knocked on the door of the Residence, and after approximately

two minutes, the defendant DAVID CORWIN answered the door. At the time, I explained,

in sum and substance, that we were investigating the use of the dark web by various

individuals to access child pornography. Thereafter, the defendant invited us into the

Residence to continue our discussion. During that discussion, the defendant DAVID

CORWIN informed us in relevant part that he lived alone at the Residence, which he had

inherited from his family. Thereafter, the defendant consented orally and in writing to a

search of (1) the Residence for electronic devices; and (2) the contents of his electronic

devices.
   Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 4 of 6 PageID #: 4

                                                                                                 4

              6.      When I was inside of the Residence, I learned that the defendant

DAVID CORWIN had numerous electronic devices, including at least six computers.

CORWIN referred to these devices as “stations.” CORWIN took me and Special Agent

Groff to two stations within his home. The first station was the defendant’s laptop (the

“Laptop”), which the defendant brought from another room into the living room. After

starting the Laptop, the defendant opened a dark web browser, within which he had

bookmarked a website that had live chatting capabilities. The defendant described this chat

as a “PEDO” chat, and I could see from the site that it was a live chat related to pedophilia,

as part of which links were being exchanged that appeared to pertain to child pornography.

The defendant did not click on any of these links while I was with him.

              7.      Thereafter, the defendant DAVID CORWIN brought us to his

bedroom, where he had a desktop computer with a monitor that extended over his bed and a

keyboard and mouse on his bed (the “Bedroom Computer”). Upon entering the defendant’s

bedroom, the defendant moved the mouse on his bed to wake up the Bedroom Computer.

When the defendant did that, I could see that the screen displayed the same dark web

browser and chat room that was previously visible on the Laptop. Thereafter, with the

defendant’s permission, I navigated to three additional tabs that were already opened in his

browser, each of which appeared to contain sexually explicit images of minors.

Specifically, the children pictured in the still images on each of these tabs appeared to be

prepubescent females, between the approximate ages of five and six. The images appeared

to be chronological series where the minor females were nude and displaying their genitals.

The defendant eventually closed these tabs, but I was able to view them for approximately 10

seconds before he did that.
   Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 5 of 6 PageID #: 5

                                                                                              5

              8.     Thereafter, the defendant DAVID CORWIN took me to his office,

where there was another desktop computer (the “Office Computer”). When the defendant

moved the mouse to wake up the Office Computer, I could see that the screen displayed the

“Inmate Locator” function on the Bureau of Prisons Website, which was populated to search

for “Bart Huskey.” At the time, the defendant stated in sum and substance that Huskey was

infamous in CORWIN’s world. Based on subsequent investigation, I learned that in 2008,

James Bartholomew Huskey was prosecuted by the Northern District of Georgia for the

manufacture, distribution and possession of child pornography. (No. 8-CR-33(RLV)).

Based on documents filed in that case, I know that Huskey had sexually abused his daughter

between the ages of six and nine by subjecting her to anal and oral sodomy and vaginal sex.

Photographs and videos established that, over time, Huskey’s abuse became more violent and

he pressed a knife to his daughter’s face, neck and genitals, and she appeared “distressed” in

the encounters. See United States v. Huskey, No. 09-11197 (11 Cir. 2009) (affirming

sentence). This series of images has been termed by the National Center for Missing and

Exploited Children (“NCMEC”) the “Tara” series. Huskey admitted that he photographed

and videotaped the abuse of his daughter to trade the images for other child pornography. In

2008, Huskey pled guilty, and in 2009, he was sentenced to 840 months’ incarceration. Id.

              9.     Pursuant to the defendant DAVID CORWIN’s consent, I took

numerous electronic devices from the Residence for further inspection. These included the

Laptop, the Bedroom Computer and the Office Computer. A further review of the Bedroom

computer revealed multiple images from the “Tara” series, including ones where there is a

prepubescent female, who is approximately 6 or 7 years old, wearing only shoes, displaying

her genitals. Additionally, I located the following files on the Bedroom Computer:
Case 2:21-mj-00357-ARL Document 1 Filed 03/23/21 Page 6 of 6 PageID #: 6
